



EXHIBIT 10.16






AMENDED AND RESTATED LEASE AGREEMENT


1.
THIS AMENDED AND RESTATED LEASE AGREEMENT (“Lease”) is entered into on February
20th, 2018 by Maggi Moss, Joan Thaler, A. Terry Moss, Richard Margulies, and
their spouses ("Landlord") whose address is 1603 22nd Street, Suite 103, West
Des Moines, Iowa 50266 and West Bank ("Tenant") whose address is 1601 22nd
Street, West Des Moines, Iowa 50266. This Lease is created for the purpose of
restating the previous 1971 lease and all subsequent amendments, as well as
modernizing the provisions, and additional changes. It is intended that this
Lease replace the previous 1971 lease and all subsequent amendments.



2.
PREMISES AND TERM.

a.
Premises.

i.
The Landlord leases to the Tenant, according to the terms of this Lease, the
following described "Premises", situated in Polk County, Iowa at 1601 22nd
Street, West Des Moines, IA 50266:

1.
First Floor, consisting of 8,451 square feet more or less (“First Floor”);

2.
Suite 200, consisting of 2,229 square feet more or less (“Suite 200”);

3.
Suites 201, 205, 206, 207, 208, 209, and 210 consisting of 8,171 square feet
more or less (“Second Floor”); and

4.
Suite 300, consisting of 3,569 square feet more or less (“Suite 300”),

with the improvements thereon, and all rights, easements, and appurtenances.
ii.
The Premises shall not include common areas of the Office Building (as defined
below) including, but not limited to, the common entry and lobby, stairways, and
elevators.

b.
Term. This Lease commences upon execution and ends at midnight on April 30,
2024, upon the condition that Tenant and Landlord otherwise perform as provided
in this Lease.

c.
Renewal.

i.
There is an option to renew this Lease for four (4) terms of five (5) years each
at the same terms provided herein except as provided in 3.b and 2.c.iii below.

ii.
Tenant shall give Landlord at least one-hundred and eighty (180) days’ prior
notice of such election to renew.

iii.
For Second Floor and Suite 300, the base rental amount due during the option
periods shall be negotiated between the Landlord and Tenant in good faith for
each five (5) year option period at least one-hundred and eighty (180) days’
before the commencement of the respective option period.

d.
Parking.

i.
Tenant shall be entitled to the use of the on-site parking areas adjacent to the
Premises. Parking spaces designated for visitors or otherwise reserved shall not
be used by Tenant or Tenant’s employees. Tenant shall require its employees to
park in the portion of the parking areas designated from time to time by
Landlord as the employee parking areas.

ii.
Landlord grants Tenant the exclusive use of 14 automobile spaces for Tenant’s
customer parking and convenience and adequate access to and from Tenant’s
drive-up banking facility. The exact location of these spaces and access shall
be mutually agreed upon by the parties.

e.
Office Building. The entire 1601 22nd Street, West Des Moines, IA building shall
be referred to as “Office Building.”

f.
West Bank Office Complex. The three buildings located at 2100 Westown Parkway,
West Des Moines, IA, 1603 22nd Street, West Des Moines, IA, and 1601 22nd
Street, West Des Moines, IA and all adjacent parking shall be known as “West
Bank Office Complex”.



3.
RENTAL.

a.
Rent. Tenant agrees to pay to Landlord as rental for said term, as follows:

i.
Monthly Base Rent:

1.
First Floor: $26,888.51

2.
Suite 200: $6,703.99    

3.
Second Floor: $8,463.77

4.
Suite 300: $3,696.89

ii.
Monthly Accommodation: $5,482.00. This payment begins May 1, 2018 and ends April
1, 2024 (72 months).






--------------------------------------------------------------------------------





b.
CPI Adjustment.

i.
This section (3.b.) is applicable to the First Floor and Suite 200.

ii.
There shall be a Consumer Price Index (“CPI”) adjustment to the rent paid by
Tenant from and after May 1, 2022 and at the end of any subsequent five year
period of this Lease. CPI will be calculated as it has previously, as set forth
in Exhibit A, which shows the 2017 calculation.

iii.
As promptly as practicable after the end of each five-year period of this Lease,
including renewals, the Landlord shall compute the increase, if any, in the cost
of living for the preceding five year period (in this case May 2017 - April
2022) based upon the CPI, published by the Bureau of Labor Statistics of the
United States Department of Labor. The Index number indicated in the column
entitled “all items” for the month of May, 2022 shall be the “Current Index
Number” for the May, 2022 CPI adjustment, and the corresponding index number for
the same month five years earlier shall be the “Base Index Number”. Each
subsequent adjustment shall be based on the index for the first month of the new
period (which would be the Current Index Number for that period) and the
corresponding index number for the same month five years earlier shall be the
Base Index Number.

iv.
The Current Index Number shall be divided by the Base Index Number. From the
quotient thereof, there shall be subtracted the integer 1, and any resulting
positive number shall be deemed to be the percentage increase in the cost of
living.

v.
The rent payable under this section for the succeeding five years shall be
increased by the percentage of the increase as so determined, as resulted from
the application of the percentage increased to the rent payable during the last
CPI increase. In no event shall the rent for any succeeding five-year period be
less than the rent for the preceding 5 year period.

vi.
The Landlord shall, within a reasonable time after obtaining the appropriate
data necessary for computing such increase, give the Tenant notice of any
increase so determined, and the Landlord’s computation thereof shall be
conclusive and binding but shall not preclude any adjustment which may be
required in the event of a published amendment of the index figures upon which
the computation was based unless the Tenant shall, within 60 days after the
giving of such notice, notify the Landlord of any claimed error therein. Any
dispute between the parties as to any such computation shall be determined by
arbitration.

vii.
The rent, as so determined shall be due and payable to the Landlord in equal
monthly installments commencing with the first month of such succeeding
five-year period (any retroactive payments then due being payable within five
days after the giving of such notice), and in the event of any subsequent
redetermination of such amount the adjustment thus indicated shall be made
promptly between the Landlord and the Tenant.

viii.
If the publication of the CPI shall be discontinued, the parties shall
thereafter accept comparable statistics on the cost of living as they shall be
computed and published by an agency of the United States or by a responsible
financial periodical of recognized authority then to be selected by the parties
or, if the parties cannot agree upon a selection, by arbitration. In the event
of (1) use of comparable statistics in place of the CPI, or (2) publication of
the Index figure at other than monthly intervals, there shall be made in the
method of computation herein provided for such revisions as the circumstances
may require to carry out the intent of this section, and any dispute between the
parties as to the making of such adjustment shall be determined by arbitration.

ix.
Tenant is granted renewal options as described above, during which renewal
options all terms and provisions of this Lease shall apply as though the renewal
options had been granted in the Lease (unless context clearly requires a
different meaning), except that: if increases in the unit cost for gas and/or
electricity during any year or years during the renewal options over such unit
costs as of January 1, 2007, exceeds the increase in the CPI (used for the rent
adjustment described above), Tenant shall pay to Landlord an amount equal to a
prorated share (based on the square feet of rentable spaced demised to Tenant
under the terms of the Lease to the total rentable space in the building in
which the demised space is located) of the increase in such unit costs over the
increase in the CPI for such period.

c.
Common Area Maintenance.

i.
This section (3.c.) is applicable to Second Floor and Suite 300.

ii.
Each year during the term of this Lease, Tenant shall pay as additional rent, a
prorated share of the increase in the operating costs for the Office Building
over the expenses for the base year of 2004 (the base year operating expenses
were $308,984.69), which include, but are not limited to: utilities, insurance,
salaries, maintenance, repairs, real estate taxes, special assessments,
janitorial costs, administrative costs, lawn care, snow removal, payroll taxes,
and the like.






--------------------------------------------------------------------------------





iii.
Landlord shall make available for inspection by Tenant upon reasonable request,
records related to this section.

d.
Real Estate Tax.

i.
This section (3.d.) is applicable to First Floor and Suite 200.

ii.
The Tenant will reimburse the Landlord for its proportionate share, 30.60%, of
the taxes assessed during the term of the lease no later than thirty (30) days
after notice of payment is sent. Tenant’s proportionate share will be calculated
by taking the total square feet rented by Tenant divided by the total square
feet of the property for which the tax applies.

iii.
Landlord shall make available for inspection by Tenant, upon reasonable request,
records related to this article.

e.
Payment. Rent is due monthly, in advance, on the first day of each month, during
the term of this Lease. All sums shall be paid at the address of Landlord, as
above designated, or at such other place as the Landlord may, from time to time,
designate in writing.

f.
Delinquent Payments. Delinquent payments shall draw interest at 9% per annum
from the due date, until paid.



4.
POSSESSION. Tenant currently occupies the space. Tenant accepts the Premises in
their present condition and any leasehold improvements shall be made at Tenant’s
expense.



5.
USE OF PREMISES. Tenant covenants and agrees to use and to occupy the leased
premises for general banking purposes and general office use. Tenant shall not
permit the Premises to be used for any unlawful purpose; and Tenant shall comply
with all ordinances of the City of West Des Moines, rules and regulations of the
Board of Health, and laws of the state of Iowa relative to the use of the
Premises; and Tenant agrees to protect Landlord against any tax, charge or
penalty imposed or levied against the Premises on account of Tenant’s failure to
comply with the provisions hereof.    



6.
QUIET ENJOYMENT.

a.
Landlord covenants that its estate in said premises is in fee simple and that
the Tenant, if not in default, shall peaceably have, hold, and enjoy the
Premises for the term of this Lease.

b.
Landlord shall have the right to mortgage their interest in the Premises but
such mortgage shall likewise be subordinate and inferior to the mortgage
financing or other financing of Tenant for improvements to the Premises and to
the Tenant’s leasehold estate. Landlord agrees to make timely payment on any
such mortgage so as not to prejudice the rights of the Tenant under this Lease.

c.
The rights of the Tenant under this Lease shall be and are subject and
subordinate at all times to the lien of any mortgage(s) now or hereafter in
force against the property, if any, and to all advances made or hereafter to be
made upon the security thereof, and the Tenant shall execute such further
instruments subordinating this Lease to the lien(s) of any such mortgage(s) as
shall be requested by the Landlord; provided however, that the rights of the
Tenant shall not be abridged in any manner by foreclosure of such mortgage(s) or
other form of security interest so long as the Tenant shall not be in default
according to the terms of this Lease.



7.
EQUIPMENT, DECORATING, REPLACEMENT, REPAIR AND MAINTENANCE.

a.
REPAIRS AND MAINTENANCE

i.
Except as provided herein, Landlord shall keep the Premises and Office Building,
both exterior and interior, structural and otherwise, including plumbing,
heating, electrical, air conditioning, parking lot (including snow removal),
yard area and common areas in good repair, and shall make all said repairs at
Landlord’s sole expense; provided however, that Landlord shall not be
responsible for the repair of any damage caused by any act or negligence of
Tenant or its agents, employees, invitees, licensees, contractors, or customers.

ii.
At any time(s), the Landlord, either voluntarily or pursuant to governmental
requirement, may, at the Landlord’s expense, make additions, repairs,
alterations, or improvements in or to the Office Building or any part thereof,
including Premises, and during operations, after timely notice to Tenant, may
close entrances, doors, corridors, elevators, or other facilities, temporarily,
all without any liability to the Tenant by reason of interference,
inconvenience, or annoyance. The Tenant shall pay the Landlord overtime, having
first consented to the same, and for any other expense incurred in the event
such additions, repairs, alterations, or improvements in the Premises are not
made during ordinary business hours at the Tenant’s request.

b.
EQUIPMENT, DECORATING AND ALTERATIONS

i.
Tenant shall be responsible for all interior decorating.






--------------------------------------------------------------------------------





ii.
Tenant shall make no structural alterations or improvements without the prior
written consent of the Landlord.

iii.
Any equipment, furnishings, or fixtures to be supplied by Tenant shall be
subject to the Landlord's prior written approval as to quality and method of
installation, approval which shall not unreasonably be withheld.

iv.
Tenant shall provide all trade equipment, furnishings and fixtures used in
connection with the operation of its business, such as telephones, computers,
desks, chairs, shelving, and similar items.

v.
If the Tenant desires and the Landlord permits blinds, shades, awnings, drapes,
or other form of inside or outside window covering, or window ventilators or
similar devices, they shall be furnished, installed and maintained at the
expense of the Tenant and must be of such shape, color, material and make as
approved by the Landlord, and installed per Landlord’s instructions.

c.
AMERICANS WITH DISABILITIES ACT. Tenant will make no unlawful use of said
premises and agrees to comply with all valid regulations of the Board of Health,
City Ordinances or applicable municipality, the laws of the State of Iowa and
the Federal government, but this provision shall not be construed as creating
any duty by Tenant to members of the general public; provided however,
responsibility for compliance with the Americans with Disabilities Act shall be
performed and paid for by the Landlord.



8.
UTILITIES AND SERVICES. Utilities and services shall be furnished and paid for
by the parties as follows, provided that Landlord shall not be liable for any
interruption in utilities and services due to breakage of apparatus, stoppage
for needful repairs, or from any other causes beyond the control of the
Landlord, provided Landlord uses reasonable diligence to resume such services.

a.
Furnished by Landlord, paid by Landlord:

i.
Gas

ii.
Electricity

iii.
Water and Sewer

iv.
Elevator Services

v.
Landlord shall provide heating and air conditioning for the comfortable
occupancy of the Premises during business hours.

b.
Furnished by Tenant, paid by Tenant:

i.
Internet

ii.
Cable

iii.
Security, including alarms and cameras



9.
TERMINATION, SURRENDER OF PREMISES AT END OF TERM -- REMOVAL OF FIXTURES.

a.
TERMINATION. This Lease shall terminate upon expiration of the original term or
any subsequent extensions if so elected.

b.
SURRENDER. At the termination of this Lease by lapse of time or otherwise, the
Tenant shall return the Premises in as good condition as when the Tenant took
possession, except for ordinary wear, loss by fire and other casualty and
alterations or additions permitted.

c.
HOLDING OVER. Continued possession by Tenant beyond the expiration of its
tenancy, and absent a written agreement by both parties for an extension of this
Lease or for a new lease, shall constitute a month to month extension of the
Lease at the then current rental rate.

d.
REMOVAL OF FIXTURES. Tenant may, at the expiration of its tenancy, if Tenant is
not in default, remove any fixtures or equipment which Tenant has installed in
the premises, provided Tenant repairs any and all damages caused by removal.



10.
CERTAIN RIGHTS RESERVED TO THE LANDLORD.

a.
The Landlord reserves the following rights:

i.
To have access for the Landlord and the other tenants of the Office Building to
any mail chutes located on the Premises according to the rules of the United
States Post Office;

ii.
During the last ninety (90) days of the term, or any part thereof, if during or
prior to that time the Tenant vacates the Premises, to decorate, remodel,
repair, alter, or otherwise prepare the Premises for reoccupancy;

iii.
To notify designated officers of the Tenant of the need for access to the
Premises during hours when the Tenant’s Bank is closed and to be promptly
provided entrance to the Premises after notification, but in no event shall the
Landlord be entitled to passkeys to the Premises;

iv.
To exhibit the Premises to others; or






--------------------------------------------------------------------------------





v.
To take any and all measures, including inspections, repairs, alterations,
additions, and improvements to the Premises or to the Office Building, as may be
necessary or desirable for the safety, protection or preservation of the
Premises or the Office Building or the Landlord’s interests, or as may be
necessary or desirable in the operation or remodeling of other space in the
Office Building.

b.
The Landlord may enter upon the Premises and may exercise any or all of the
foregoing rights hereby reserved without being deemed guilty of an eviction or
disturbance of the Tenant’s use or possession and without being liable in any
manner to the Tenant.



11.
WAIVER OF CERTAIN CLAIMS. All personal property in the Premises shall be at the
risk of the Tenant only, and Landlord shall not be liable for any damage, either
to person or property, sustained by Tenant or other persons, due to the Office
Building, or any part or appurtenance thereof, or the machinery or appliances
used in connection therewith, becoming out of repair, or in defective condition,
or arising from the bursting or leaking of water, gas, sewer or steam pipes.



12.
ASSIGNMENT AND SUBLETTING.

a.
Tenant shall not assign this Lease or sublet the Premises, or any part thereof,
without the written consent of Landlord. Landlord’s consent for such assignment
or sublease shall not be unreasonably withheld.

b.
Landlord shall market and make a good faith effort to lease, on behalf of
Tenant, any part of the Premises which Tenant elects to sublease. Tenant shall
reimburse Landlord for any reasonable and necessary out-of-pocket expenses
incurred by Landlord in connection with such subleasing. Tenant shall pay any
customary commissions to third party brokers for such subleasing. Landlord shall
not be entitled to any fee or commission in connection with such sublease.

c.
Landlord’s approval to assign or sublease all, or any part of the Premises, to
Tenant’s parent, subsidiary, affiliate or other related corporation or entity,
or its successor as a result of acquisition or merger shall not be required
provided that any such transaction is at arms-length and the use of the premises
does not change.

d.
Notwithstanding any assignment or sublease, Tenant shall remain fully liable on
this Lease and shall not be released from performing any of the terms, covenants
and conditions of this Lease unless otherwise consented to by the Landlord in
the documents of assignment or subletting.



13.
RIGHT OF FIRST REFUSAL.

a.
The Tenant has the right of first refusal in the event the Landlord receives or
solicits an offer to rent any vacant office space in the Office Building at the
same price and on the same terms as contained in such offer. Tenant is required
to exercise this election or decline to do so within thirty (30) days of such
offer being presented to Tenant by the Landlord.

b.
Before agreeing to sell the Office Building and the land on which it is
situated, Landlord shall first offer the Office Building for sale to the Tenant
by submitting to Tenant a written proposal (“Sale Proposal”).

i.
Tenant may within thirty (30) days thereafter, accept the Sale Proposal (“Right
of First Refusal”).

ii.
If Tenant fails to accept the Sale Proposal within said thirty (30) day period,
Landlord may sell the Office Building free of this Right of First Refusal on
substantially the same terms and conditions as are set forth in the Sale
Proposal. However, if Landlord thereafter receives an offer to buy the Office
Building (“Offer to Buy”) on materially less onerous terms than, or for a
purchase price less than, either (i) the price contained in the Sale Proposal,
or (ii) any counter offer to the Sale Proposal which may have been made by
Tenant to Landlord, Landlord must give written notice to Tenant of the receipt
(and terms and conditions) of such Offer to Buy if Landlord accepts or intends
to accept such Offer to Buy.

iii.
Tenant may within five (5) business days following receipt of such notice, elect
to purchase the Office Building under the same terms and conditions as are
contained in the Offer to Buy. Election to accept the Sale Proposal or to
purchase under the same terms and conditions as the Offer to Buy must be made by
timely written notice to Landlord. Failure to timely exercise this Right of
First Refusal by accepting the Sale Proposal or agreeing to purchase the Office
Building under the same terms and conditions as the Offer to Buy, shall be
deemed to be a waiver of the Right of First Refusal.

iv.
If the Office Building is not sold within the one hundred and eighty (180) day
period following receipt of the Sale Proposal by Tenant, the Office Building
shall not then be sold by Landlord without first giving another Sale Proposal to
Tenant as first described above.

v.
This Right of First Refusal shall apply to subsequent sales of the Office
Building by Landlord’s successors and assigns during the term of the Lease,
notwithstanding the fact that Tenant has






--------------------------------------------------------------------------------





declined to purchase the Office Building under the provisions hereof with
respect to a previous sale.
vi.
This Right of First Refusal shall not apply to any sale between Landlords,
entities controlled by Landlords, or parties related to Landlords, by blood or
otherwise.



14.
TAXES.

a.
PERSONAL PROPERTY TAXES. Tenant agrees to timely pay all taxes, assessments, or
other public charges levied or assessed by lawful authority against its personal
property on the premises during the term of this Lease.

b.
SPECIAL ASSESSMENTS. Special assessments that would be delinquent if not paid
during the term of this Lease shall be timely paid by the Landlord. Tenant shall
reimburse Landlord for its proportionate share of such special assessments as
otherwise described in the Lease.

c.
PROTEST. Each party reserves its right of protest of any assessment of taxes, at
the expense of the protesting party.



15.
INSURANCE.

a.
PROPERTY INSURANCE. Landlord and Tenant agree to insure their respective real
and personal property for the full insurable value. Such insurance shall cover
losses included in the special form causes of loss (formerly all risks
coverage). To the extent permitted by their policies the Landlord and Tenant
waive all rights of recovery against each other.

b.
LIABILITY INSURANCE. Tenant shall obtain commercial general liability insurance
in the amounts of $1,000,000.00 each occurrence and $2,000,000.00 annual
aggregate per location. Such policy shall include liability arising from
premises operations, independent contractors, personal injury, products and
completed operations and liability assumed under an insured contract. This
policy shall be endorsed to include the Landlord as an additional insured.

c.
CERTIFICATES OF INSURANCE. Prior to the time the lease takes effect the Tenant
will provide the Landlord with a certificate of insurance with these property
and liability insurance requirements, such certificate shall include 30 days
advance notice of cancellation to the Landlord. A renewal certificate shall be
provided prior to expiration of the current policies.

d.
ACTS BY TENANT. Tenant will not do or omit doing of any act which would
invalidate any insurance, or increase the insurance rates in force on the
premises.

e.
INCREASED RISKS OR HAZARDS. Tenant further agrees to be liable for and to
promptly pay, as if current rental, any increase in insurance rates on said
premises and on the building of which said premises are a part, due to increased
risks or hazards resulting from Tenant's use of the premises otherwise than as
herein contemplated and agreed.

f.
Landlord and Tenant may each provide a copy of this lease to their respective
insurers.



16.
PROTECTION FROM SUBROGATION. Neither Landlord nor Tenant shall be liable to the
other for any business interruption or any loss or damage to property or injury
to or death of persons occurring on the Premises or in other areas of the Office
Building, in other areas of the West Bank Office Complex or the adjoining
sidewalks, streets or alleys, or in any manner growing out of or connected with
Tenant’s use or occupation of the Premises, or the condition thereof or the
condition of other areas of Office Building, or other areas of the Office
Building, or other areas of the Property, or of sidewalks, streets or alleys
adjoining, caused by the negligence or other fault of Landlord or Tenant or of
their respective agents, employees, subtenants, licensees or assignees, to the
extent that such business interruption or loss or damage to property or injury
to or death of persons is covered by or indemnified by proceeds received from
insurance carried by the other party (regardless of whether such insurance is
payable to or protects Landlord or Tenant or both) or for which such party is
otherwise reimbursed; and Landlord and Tenant each hereby respectively waives
all right of recovery against the other, its agents, employees, subtenants,
licensees and assignees, for any such loss or damage to property or injury to or
death of persons to the extent the same is covered or indemnified by proceeds
received from any such insurance, or for which reimbursement is otherwise
received. Nothing in this section contained shall be construed to impose any
other or greater liability upon either Landlord or Tenant than would have
existed in the absence of this section.



17.
INDEMNITY.

a.
Tenant shall indemnify Landlord and save it harmless from and against any and
all claims, actions, damages, liability and expense in connection with loss of
life, personal injury and/or damage to property arising from or out of any
occurrence in, upon, or at the Premises, or the occupancy or use by Tenant of
the Premises or any part thereof, or occasioned wholly or in part by any act or
omission of Tenant, it’s agents, employees,






--------------------------------------------------------------------------------





contractors, sublessees, concessionaires, or licensees, except if caused by the
act or neglect of Landlord, its agents or employees. This indemnity shall apply
in connection with claims, causes of actions or judgments arising out of the use
of the common areas of the Office Building, in the event of the carelessness and
neglect of the Tenant, its agents, employees, contractors, sublessees,
concessionaires or licensees, and shall also apply to Tenant’s occupancy of the
Premises during the installation of its bank equipment, trade fixtures, and
furnishings even though such occupancy may be prior to the commencement of the
Lease.
b.
The Landlord likewise agrees to indemnify the Tenant and save the Tenant
harmless from any and all demands, claims, causes of action or judgments and all
reasonable expenses incurred in investigating or necessitating the same for the
injury to person, loss of life or damage to property occurring on the common
areas of the Office Building, except if caused by the act or neglect of Tenant,
its agents, employees, contractors, sublessees, concessionaires or licensees.



18.
FIRE AND CASUALTY.

a.
PARTIAL DESTRUCTION OF PREMISES. In the event of a partial destruction or damage
of the premises, which is a business interference that prevents the conducting
of a normal business operation and which damage is repairable within sixty (60)
days after its occurrences, this Lease shall not terminate but the rent for the
premises shall abate during the time of such business interference. In the event
of a partial destruction, Landlord shall repair such damages within sixty (60)
days of its occurrence unless prevented from doing so by acts of God, government
regulations, or other causes beyond Landlord's reasonable control.

b.
ZONING. Should the zoning ordinance of the municipality in which the Office
Building is located make it impossible for Landlord to repair or rebuild so that
Tenant is not able to conduct its business on these Premises, then such partial
destruction shall be treated as a total destruction as provided in the next
paragraph.

c.
TOTAL DESTRUCTION OF BUSINESS USE. In the event of a destruction or damage of
the Premises, including the parking area, which damage is not repairable within
sixty (60) days after its occurrence, this Lease may be terminated at the option
of either the Landlord or Tenant. Termination in such event shall be effected by
written notice of one party to the other, within thirty (30) days after such
destruction. Tenant shall surrender possession within thirty (30) days after
such notice is issued and each party shall be released from all future
obligations, and Tenant shall pay rent pro rata only to the date of such
destruction. In the event of such termination of this Lease, Landlord at its
discretion may rebuild or not.

d.
CONDEMNATION. Should the whole, or any part of the premises, be condemned or
taken for any public or quasi-public purpose, Landlord shall be entitled to
retain, as its own property, any award payable. Except, in the event the Lease
is terminated and the Tenant shall not have fully amortized expenditures it made
for alteration, changes or improvements to the Leased Premises, the Landlord
shall assign to the Tenant so much of any award payable for said alteration,
changes or improvements as the result of such condemnation, as shall equal the
unamortized portion of tenant’s said expenditures using an appropriate useful
life.



19.
DEFAULT, NOTICE OF DEFAULT AND REMEDIES.

a.
EVENTS OF DEFAULT BY TENANT. Each of the following shall constitute an event of
default by Tenant:

i.
Failure to pay rent when due;

ii.
Failure to observe or perform any duties, obligations, agreements or conditions
imposed on Tenant pursuant to terms of the Lease;

iii.
Abandonment of the premises. "Abandonment" means the Tenant has failed to engage
in its usual and customary business activities on the premises for more than ten
(10) consecutive business days;

iv.
Institution of voluntary or involuntary bankruptcy proceedings in which the
Court orders relief against the Tenant as a debtor; assignment for the benefit
of creditors of the interest of Tenant under this Lease agreement; appointment
of a receiver for the property or affairs of Tenant, where the receivership is
not vacated within ten (10) days after the appointment of the receiver; or

v.
Tenant shall do or permit to be done anything which creates a lien upon the
Premises and Tenant fails to remove said lien.

b.
NOTICE OF DEFAULT BY TENANT. Landlord shall give Tenant a written notice
specifying the default and giving the Tenant thirty (30) days in which to
correct the default. If there is a default (other than for nonpayment of a
monetary obligation of Tenant, including rent) that cannot be remedied in thirty
(30) days by diligent efforts of the Tenant, Tenant shall propose an additional
period of time in which to remedy the default. Consent to additional time shall
not be unreasonably withheld by the Landlord. Landlord shall not be required to
give Tenant any more than three notices for the same default within any rolling
three hundred and sixty-five (365) day period.






--------------------------------------------------------------------------------





c.
NOTICE OF DEFAULT BY LANDLORD. If Landlord is in default under this Lease,
Tenant shall give simultaneous written notice of such default to the first
mortgage holder, provided Tenant has been provided this information. Tenant
further agrees that the said holder of the first mortgage shall be permitted to
correct or remedy such default within the same period of time allotted to the
Landlord.

d.
LANDLORD REMEDIES. In the event Tenant has not remedied a default in a timely
manner following a Notice of Default, Landlord may proceed with all available
remedies at law or in equity, including but not limited to the following:

i.
Termination. Landlord may declare this Lease to be terminated and shall give
Tenant a written notice of such termination. In the event of termination of this
Lease, Landlord shall be entitled to claim and obtain judgment against Tenant
for the balance of the rent agreed to be paid for the term herein provided, plus
all expenses of Landlord in regaining possession of the premises and the
reletting thereof, including attorney's fees and court costs, crediting against
such claim, however, any amount obtained by reason of such reletting.

ii.
Forfeiture. If a default is not remedied in a timely manner, Landlord may then
declare this Lease to be forfeited and shall give the Tenant a written notice of
such forfeiture, and may at the time, give Tenant the notice to quit provided
for in Chapter 648 of the Code of Iowa.

iii.
Acceleration: Upon any default by Tenant, Landlord may declare all payments due
to Landlord under the terms of this Lease to be immediately due and payable in
full. Nothing contained herein shall be construed to diminish Landlord’s duty to
mitigate his damages.

e.
In case Landlord shall, without fault on its part, be made a party to any
litigation commence by or against Tenant, then Tenant shall pay all costs,
expenses, and reasonable attorneys’ fees incurred or paid by Landlord in
connection with such litigation, the Tenant first having been given an
opportunity to defend against such claims and having failed to do so. Tenant
shall also pay all costs, expenses and reasonable attorneys’ fees that may be
incurred or paid by Landlord in enforcing the covenants and agreements in this
Lease provided that Landlord prevails in any litigation commenced by it to
enforce the same.



20.
RIGHT OF EITHER PARTY TO MAKE GOOD ANY DEFAULT OF THE OTHER. If default shall be
made by either party in the performance of, or compliance with, any of the terms
or conditions of this Lease, and such default shall have continued for thirty
(30) days after written notice thereof from one party to the other, the person
aggrieved, in addition to all other remedies now or hereafter provided by law,
may, but need not, perform such term or condition, or make good such default and
any amount advanced shall be repaid forthwith on demand, together with interest
at the rate of 9% per annum, from date of advance.



21.
SIGNS.

a.
The Tenant may install exterior building signage:

i.
At Tenant’s expense;

ii.
Subject to the written approval of the Landlord, which approval shall not be
unreasonably withheld;

iii.
All signage must be in accordance with the City of West Des Moines ordinances
and state of Iowa requirements; and

iv.
Such sign, if and when removed, shall not damage the building. Costs to remove
and make repairs shall be responsibility of the Tenant.

b.
The Landlord shall have the right, at its sole expense, to construct, repair,
and maintain on each exterior entrance to the Office Building signs entitled
“West Bank Office Building”.

c.
In the determination of whether a particular approval or lack of approval is
reasonable, it is the intention of both parties to maintain an attractive
exterior of the Office Building.

d.
The Tenant shall not advertise the business, profession or activities of the
Tenant conducted in the Premises in any manner which violates the letter or
spirit of any code of ethics adopted by any recognized association or
organization pertaining to such business, profession or activities, and shall
not use the name of the Office Building for any purpose other than that of
business address of the Tenant. Any violation of this paragraph may be
restrained by injunction.

e.
Tenant shall not display, inscribe, print, paint, maintain or affix on any place
in or about the Premises any sign, notice, legend, direction, figure or
advertisement, except on the doors of the Premises and on any directory boards,
and then only such name or names and matter, and in such color, size, style,
place and material, as shall first have been approved by the Landlord in
writing, which approval shall not be unreasonably withheld.



22.
MECHANIC'S LIENS. Landlord hereby gives notice that no mechanic’s lien or other
lien shall in any manner or decree attach to or affect the rights of the
Landlord in and to the Premises including improvements thereto. In addition,






--------------------------------------------------------------------------------





Tenant shall not cause or permit any mechanic’s or materialman’s liens to be
filed against the Premises nor against Tenant’s leasehold interest in the
Premises by, through, or under Tenant.


23.
LANDLORD'S LIEN AND SECURITY INTEREST. Said Landlord shall have, in addition to
any lien given by law, a security interest as provided by the Uniform Commercial
Code of lowa, upon all personal property and all substitutions thereof, kept and
used on said premises by Tenant. Landlord may proceed at law or in equity with
any remedy provided by law or by this Lease for the recovery of rent, or for
termination of this Lease because of Tenant's default in its performance.



24.
SUBSTITUTION OF EQUIPMENT, MERCHANDISE, ETC.

a.
During its tenancy, the Tenant shall have the right to sell or otherwise dispose
of any personal property of the Tenant situated on the premises, when in the
judgment of the Tenant it shall have become obsolete, outworn, or unnecessary in
connection with the operation of the business on the premises; provided,
however, that the Tenant shall, in such instance (unless no substituted article
or item is necessary) at its own expense, substitute for such items a new or
other item in substitution thereof, in like or greater value.

b.
Nothing herein contained shall be construed as denying Tenant the right to
dispose of inventoried merchandise in the ordinary course of the Tenant's trade
or business.



25.
MULTI-TENANT COMPLEX AND ACCESS.

a.
Tenant acknowledges that the Premises are part of a multi-tenant building.
Tenant agrees that Landlord may from time to time promulgate reasonable rules
and regulations pertaining to Tenant, other tenants and the Premises and that
Tenant will abide by such reasonable rules and regulations.

b.
Landlord, or its successors and assigns, during the term of this Lease or any
extensions thereof, shall not lease, rent, occupy, or permit to be occupied, or
sell any property within the West Bank Office Complex to any bank, credit union,
or a state or federal chartered savings and loan association. This restrictive
covenant is deemed to run with the title to the land.

c.
Following reasonable notice to the Tenant, Landlord or his/her agents may enter
the Premises during normal business hours to inspect the same or to show the
Premises to prospective tenants or purchasers or for the purpose of making
improvements or repairs to the Premises or Office Building or inspection of the
same. Landlord or his/her agents may enter the Premises at any time in case of
legitimate emergency. Landlord or his/her agents may enter the Premises between
the hours of 5PM and 11:30PM Monday - Friday and any time after 1PM Saturday or
Sunday for the purposes of cleaning the Premises.



26.
RIGHTS CUMULATIVE. The various rights, powers, options, elections, and remedies
of either party, provided in this Lease, shall be construed as cumulative and no
one of them as exclusive of the others, or exclusive of any rights, remedies or
priorities allowed either party by law, and shall in no way affect or impair the
right of either party to pursue any other equitable or legal remedy to which
either party may be entitled as long as any default remains in any way
unremedied, unsatisfied, or undischarged.



27.
NOTICES AND DEMANDS. Notices as provided for in this Lease shall be given to the
respective parties hereto at the respective addresses designated on page one of
this Lease unless either party notifies the other, in writing, of a different
address. All notices shall be given in writing and delivered personally or by
certified United States mail, return receipt requested. If notice is given by
certified mail, return receipt requested, the notice shall be deemed to have
been given when sent.



28.
PROVISIONS TO BIND AND BENEFIT SUCCESSORS, ASSIGNS, ETC.

a.
Each and every covenant and agreement herein contained shall extend to and be
binding upon the respective successors, heirs, administrators, executors, and
assigns of the parties.

b.
In the absence of fraud, no person, or the heirs, legal representatives,
successors and assigns, respectively, thereof, executing this Lease as agent,
trustee, or in any other representative capacity shall ever be deemed or held
individually liable hereunder for any reason or cause whatsoever.



29.
CHANGES TO BE IN WRITING. None of the covenants, provisions, terms or conditions
of this Lease shall be modified, waived, or abandoned, except by a written
instrument duly signed by the parties.



30.
ENTIRE AGREEMENT. This Lease represents the entire understanding and agreement
made between the Landlord and Tenant with respect to the subject matter hereof
and supersedes all prior negotiations, correspondence, discussions, and
understandings relating to the subject matter hereof.








--------------------------------------------------------------------------------





31.
RECORDING. It is the intention of the parties that this Lease shall not be filed
or recorded with any city or county. Each party agrees upon the request of the
other party to execute a memorandum of lease in a form suitable for recording to
protect, preserve, or enhance those rights of each party which are protected,
preserved, or enhanced by such recordation.



32.
CONSTRUCTION.

a.
Words and phrases herein, including acknowledgment hereof, shall be construed as
in the singular or plural number, and as masculine, feminine or neuter gender
according to the context.

b.
Both parties have had full opportunity to negotiate this Lease, and neither
party intends that this Lease be construed for or against either party because
of that party's role in drafting this Lease.



33.
WAIVER. No waiver of the breach of any of the terms or conditions of this Lease
shall constitute a waiver of any other or succeeding breach of the same or other
provision of this Lease.



34.
ENFORCEABILITY. The invalidity or unenforceability of any provision hereof shall
not affect or impair any other provision.



35.
REGULATORY APPROVAL. This Lease is subject to regulatory approval, including,
but not limited to Iowa Division of Banking written approval. If such approval
is not granted, this Lease is void and the 1971 lease and all subsequent
amendments are reinstated.





LANDLORD:
TENANT:
 
 
 
 
By: /s/ Richard B. Margulies
By: /s/ Douglas R. Gulling
Richard B. Margulies
West Bank
Landlord’s representative
Douglas R. Gulling
 
Chief Financial Officer

        






            
            
                
            











--------------------------------------------------------------------------------





Exhibit “A”


CALCULATION OF 2017 CPI ADJUSTMENT
newleasea04.jpg [newleasea04.jpg]



